Citation Nr: 0605990	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-05 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a left 
arm injury.  

3.  Entitlement to an initial increased (compensable) rating 
for asbestosis, prior to July 19, 2004.  

4.  Entitlement to an initial increased rating for 
asbestosis, currently rated as 10 percent disabling since 
July 19, 2004.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served in the Merchant Marines during World War 
II.  His DD 214 shows he served the following dates of active 
duty for VA purposes:  August 31, 1944 to December 14, 1944 
and December 26, 1944 to May 1, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  A March 2002 rating decision denied service 
connection for residuals of a back injury, residuals of a 
left arm injury, and asbestosis.  A subsequent RO decision of 
August 2002, granted service connection for asbestosis and 
assigned a noncompensable rating, effective March 19, 2001.  

In March 2004, the Board remanded the issues for further 
development.  By rating decision of January 2005, the 
veteran's initial noncompensable rating for asbestosis was 
increased to 10 percent, effective July 19, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for a higher 
initial rating for asbestosis is still in appellate status.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  There is no competent medical evidence to show that the 
veteran's residuals of a back injury and residuals of a left 
arm injury are the result of service.  

3.  Prior to July 2004, the veteran's asbestosis was not 
productive of FVC of 75-to 80-percent predicted, or DLCO (SB) 
of 66- to 80-percent predicted.  

4.  Since July 2004, the veteran's asbestosis was productive 
FVC of 73 percent productive and no more; FVC of 50-to 64 
percent predicted, or DLCO (SB) of 40- to 55 percent 
predicted; or maximum exercise capacity of 15 to 20ml/kg/min 
oxygen consumption with cardiorespiratory limitation was not 
shown.   


CONCLUSIONS OF LAW

1.  Residuals of a back injury and residuals of a left arm 
injury were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  The criteria for an initial compensable rating for 
asbestosis prior to July 19, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§  4.1, 
4.31, 4.97, Diagnostic Codes 6833 (2005).  

3.  The criteria for an initial rating of 30 percent for 
asbestosis since July 19, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.97, 
Diagnostic Code 6833 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the veteran in 
August 2001, and June 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection and an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  Moreover, the veteran was provided 
with the text of 38 C.F.R. § 3.159, from which the United 
States Court of Appeals for Veterans Claims (Court) took the 
fourth notification element, in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  As to the issue of service 
connection, that was accomplished, together with proper 
subsequent VA process.  As to the issue of an increased 
initial rating, that issue is a "downstream" matter from a 
claim which was fundamentally granted, such that additional 
notice is not required.  See VAOGCPREC 8-2003.  The Board 
concludes that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  In June 2002, and again in July 2003, the veteran 
indicated that he had no additional evidence to submit.  He 
was offered the opportunity to testify at a personal hearing 
and in October 2003, he withdrew his hearing request.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


I.  Service Connection


The veteran and his representative assert, in essence, that 
service connection is warranted for the veteran's claimed 
residuals of a back injury and residuals of a left arm injury 
due to his active service.  The veteran claims that he 
injured his back and his left arm while serving with the 
Merchant Marines.  He claims that while at sea, an I beam 
swung toward him and he fell on hatch beams, injuring his 
back and left arm, trying to avoid injury from the I beam.  
He stated that he was taken to a hospital in Bangor, Maine 
and treated for his injuries.  He asserts that the back and 
left arm have continued to bother him since that date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

After reviewing the evidence of record in this case, the 
veteran's claim for service connection for residuals of a 
back injury and residuals of a left arm injury must fail.  

At the outset, it is important to note that the veteran 
maintains that he was injured in November 1944, and his ship 
entered into port the next day, when he was taken 50 miles 
from port into Bangor, Maine to a hospital for treatment.  He 
was kept 5 days in traction and then released.  
Unfortunately, in June 2001, the veteran attempted to contact 
the hospital, Eastern Maine Medical Center, in Bangor, Maine, 
in an effort to obtain records in connection with his claim.  
At that time, the Medical Records Center of the hospital 
indicated, in pertinent part, that the hospital disposed of 
medical records after 25 years, and was unable to provide the 
veteran with copies of any records from November 1944.  

Additionally, in January 2002, the National Archives and 
Records Administration was contacted and logbooks that they 
were able to be obtained from November 1944, did not include 
the veteran's name.  In August 2004, the United States Coast 
Guard reviewed the veteran's Merchant Marines Service 
Records.  Those records were devoid of medical records.  The 
Coast Guard indicated that a merchant mariner's medical 
history is not generally in records at the Coast Guard's 
National Maritime Center.  If he had been treated at a Public 
Health Facility, which the veteran has not alleged, an 
additional search could have been made.  

The veteran did present copies of two buddy statements from 
two comrades who served with him during that time.  Those 
statements, however, only related to the fact that the 
veteran served with them, and the vessels on which they 
served.  Neither statement related information relevant to 
the veteran's alleged injuries sustained on board ship, or 
treatment of those alleged injuries in a Bangor, Maine 
Hospital.  Even if those buddies were able to provide 
statements of the veteran's injuries, they could only speak 
to their eyewitness account of his injuries, they could not, 
without medical background, discuss any later residuals of 
the injuries which the veteran now claims he has.  

Also, there was a statement from an individual who reported 
that the veteran was in a full body cast and a left arm cast 
on December 2, 1944.  The credibility of this statement is 
brought into question since the Coast Guard records indicate 
that the veteran was at sea until December 14, 1944.  
Furthermore, the veteran returned to sea duty on December 26, 
1944.  Certainly, if he had been in a body cast and a left 
arm cast, he would not have been able to return to duty so 
quickly.

The record does show that the veteran has current back 
disability and disability of his left wrist and elbow areas 
and medical examiners have attributed these problems to the 
veteran's service.  However, it is clear that these opinions 
were based on histories supplied by the veteran and not on 
any contemporaneous clinical records.  No medical examiner 
has indicated knowledge that those disabilities were the 
result of the veteran's claimed inservice injuries or 
provided an opinion that those claimed disabilities are the 
result of those claimed inservice injuries, except those 
where the veteran supplied the clinical history.  Only the 
veteran has associated the disabilities he presently has to 
injuries he claimed to have sustained in service.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Unfortunately, without credible medical evidence that 
connects the veteran's present disabilities of the back and 
left arm with an injury sustained in service, the claim for 
service connection cannot prevail.  Therefore, service 
connection for residuals of a back injury and residuals of a 
left arm injury are not warranted.  



III. Initial Rating

In a rating decision of August 2002, service connection was 
granted for asbestosis.  A noncompensable rating was 
assigned, effective March 2001.  The veteran disagreed with 
the noncompensable rating and the current initial appeal 
ensued.  By rating decision of January 2005, the evaluation 
of the veteran's asbestosis was increased from noncompensable 
to 10 percent, effective July 19, 2004.  This rating has been 
in effect to this date.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Prior to July 19, 2004, the veteran's asbestosis was assigned 
a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6833.  Under this criteria, a 10 percent rating is 
assigned for Forced Vital Capacity (FVC) of 75-80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66-80 
percent predicted.  A 30 percent disability evaluation is 
assigned for FVC of 65 to 74 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent disability 
evaluation is warranted for FVC of 50 to 64 percent 
predicted; or, DLCO (SB) of 40 to 55 percent predicted, or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; a 100 percent 
evaluation is assigned for FVC less than 50 percent 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonae of pulmonary hypertension, or; requires outpatient 
oxygen therapy.  The Board notes that, in interpreting the 
medical evidence, the relevant pulmonary function reading is 
that achieved after optimum therapy, that is, after 
bronchodilation.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 
1996).  

Prior to July 19, 2004, the veteran underwent VA examination 
in December 2001.  The veteran indicated that he was not 
taking any treatment for his lungs at that time.  No 
malignancy was diagnosed.  Examination of the lungs revealed 
decreased breath sounds throughout.  There seemed to be no 
embolism.  The pertinent diagnoses were minimal chronic 
obstructive pulmonary disease by pulmonary function test 
(PFT), mild restrictive lung disease and enlarged heart by 
chest x-ray.  PFT performed at that time showed FVC 
83 percent after bronchodilation.  These findings are 
reflective of a noncompensable rating.  

After the December 2001 VA examination, the only additional 
examination performed with PFT was a VA examination in 
July 2004.  PFTs were ordered with DLCO (SB) testing.  It was 
noted on examination that the heart sounds were faint, but 
were present and regular.  The lungs revealed breath sounds 
in all four quadrants, but they were faint due to obesity.  
It was also noted that the DLCO was attempted three times but 
the veteran could not hold his breath long enough to complete 
the test.  PFT performed during this examination did show FVC 
73 percent predicted after bronchodilation.  These findings 
correspond to a 30 percent rating, since July 19, 2004, as 
the FVC of 73 percent falls between 65-to 74 percent 
predicted, findings necessary for a 30 percent rating, and no 
more.  FVC of 50 to 64 percent predicted, necessary for a 
60 percent rating, is not shown.   


ORDER

Service connection for residuals of a back injury and 
residuals of a left arm injury is denied.  

An initial compensable rating for asbestosis, prior to 
July 19, 2004, is denied.  

	(CONTINUED ON NEXT PAGE)





An initial 30 percent rating, and no more for asbestosis, 
since July 19, 2004, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


